           Case 1:18-vv-00613-UNJ Document 38 Filed 01/27/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0613V
                                         UNPUBLISHED


    EMILY JAHN,                                               Chief Special Master Corcoran

                         Petitioner,                          Filed: December 27, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Table Injury;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On May 1, 2018, Emily Jahn filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered left shoulder injuries caused in fact by the
influenza vaccination she received on December 28, 2016. Petition at 1, ¶¶ 2, 11. The
case was assigned to the Special Processing Unit of the Office of Special Masters

      On August 17, 2019, Special Master Dorsey (to whom this case was previously
assigned)3 issued a fact ruling, finding there is preponderant evidence to establish that

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3On October 1, 2019, former Chief Special Master Dorsey stepped down as Chief Special Master. She
continues to adjudicate vaccine cases as Special Master Dorsey. I was appointed Chief Special Master,
and the majority of SPU cases, including this case, were reassigned to me.
         Case 1:18-vv-00613-UNJ Document 38 Filed 01/27/20 Page 2 of 2



the influenza vaccine alleged as causal was administered in Petitioner’s injured left arm
and the onset of Petitioner’s shoulder injury related to vaccine administration (“SIRVA”)
occurred within 48 hours of vaccination. Findings of Fact and Conclusions of Law at 1-
2, ECF No. 29.

        On December 19, 2019, Respondent filed an amended Rule 4 report indicating
“that he will not defend the case on other grounds during further proceedings before the
Office of Special Masters.” Rule 4(c) Report at 5, ECF No. 34. “[W]hile preserving his
right to appeal the Court’s September 17, 2019 Findings of Fact, [R]espondent submits
that [P]etitioner has otherwise satisfied the criteria set forth in the Vaccine Injury Table
and the Qualifications and Aids to Interpretation (“QAI”) for SIRVA.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
